
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


FIRST AMENDMENT TO
TERM LOAN CREDIT AGREEMENT

among

Apartment Investment and Management Company,
AIMCO Properties, L.P.,
AIMCO/Bethesda Holdings, Inc., and
NHP Management Company,

as Borrowers,

Bank of America, N.A.,
as Administrative Agent

and

The Other Financial
Institutions Party Hereto

Dated as of September 30, 2003

Banc of America Securities LLC
as Sole-Lead Arranger

and

Sole Bookrunner

--------------------------------------------------------------------------------

FIRST AMENDMENT TO
TERM LOAN CREDIT AGREEMENT

        This FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this "Amendment") is
dated as of September 30, 2003 (the "Amendment Effective Date") and entered into
by and among APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation
(the "REIT"), AIMCO PROPERTIES, L.P., a Delaware limited partnership ("AIMCO"),
AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation ("AIMCO/Bethesda") and NHP
MANAGEMENT COMPANY, a District of Columbia corporation ("NHP Management") (the
REIT, AIMCO, AIMCO/Bethesda and NHP Management collectively referred to herein
as "Borrowers"), BANK OF AMERICA, N.A. ("Bank of America"), as Administrative
Agent (in such capacity, "Administrative Agent"), and the Lenders party hereto,
and is made with reference to that certain Term Loan Credit Agreement, dated as
of May 30, 2003, by and among Borrowers, each lender from time to time party
thereto, and BANK OF AMERICA, N.A., as Administrative Agent (the "Credit
Agreement") (the Credit Agreement as amended by this Amendment, the "Amended
Agreement"). Capitalized terms used in this Amendment shall have the meanings
set forth in the Credit Agreement unless otherwise defined herein.

RECITALS

        WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;

        WHEREAS, pursuant to the Credit Agreement, certain of the amendments set
forth herein require the consent of the Supermajority Lenders, and the
Supermajority Lenders hereby consent thereto;

        NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1   Amendment to Subsection 1.01 Defined Terms.

        A.    The defined terms "Adjusted Fixed Charges" and "Adjusted Fixed
Charges Coverage Ratio" are deleted in their entirety.

        B.    The defined term "Funds From Operations" is deleted in its
entirety and replaced with the following:

        "Funds From Operations" means, with respect to Borrowers and their
Subsidiaries on a consolidated basis, net income calculated in accordance with
GAAP, excluding gains or losses from debt restructuring and sales of property,
plus real estate depreciation and amortization (excluding amortization of
financing costs), plus amortization associated with the purchase of property
management companies, and after adjustments for unconsolidated partnerships and
joint ventures (with adjustments for unconsolidated partnerships and joint

2

--------------------------------------------------------------------------------

ventures calculated to reflect funds from operations on the same basis) together
with adjustments for the non-cash deferred portion of any income tax provision
for unconsolidated subsidiaries and the payment of dividends on preferred Stock,
as interpreted by the National Association of Real Estate Investment Trusts in
its March, 1995, White Paper on Funds From Operations; provided, however, the
following shall be excluded when calculating "Funds From Operations":
(i) non-cash adjustments for preferred Stock issuance costs, (ii) non-cash
adjustments for loan amortization costs, and (iii) interest expense charges (or
benefits) for minority interest marked-to-market adjustments arising under
Statement of Financial Accounting Standards No. 150 of the Financial Accounting
Standards Board ("FAS 150") as interpreted under GAAP.

        C.    The defined term "Gross Asset Value" is deleted in its entirety
and replaced with the following:

        "Gross Asset Value" means as of any date of determination, the sum of
the following, determined for Borrowers, the Guarantors and their respective
Subsidiaries:

        (i)    Cash (including Restricted Cash) and Cash Equivalents of both
consolidated and unconsolidated Persons, which Cash and Cash Equivalents are
owned, directly or indirectly, by Borrowers, the Guarantors or their respective
Subsidiaries as of such date of determination;

        (ii)   GP Loans valued at net realizable value as of such date of
determination determined in accordance with GAAP;

        (iii)  with respect to all real estate assets wholly or partially owned
by such Person(s) throughout the most recent four calendar quarters ending on or
prior to such date of determination (other than Real Property Assets Under
Development), the Adjusted Total NOI attributable to such real estate assets for
such four quarter period divided by 8.75%;

        (iv)  with respect to all real estate assets wholly or partially owned
by such Person(s) on such date of determination, but acquired less than four
calendar quarters but at least one calendar quarter preceding such date of
determination (other than Real Property Assets Under Development), the Adjusted
Total NOI attributable to such real estate assets for the number of full
calendar quarters that such Person(s) owned such assets measured on an
annualized basis and divided by 8.75%;

        (v)   with respect to all real estate assets owned by such Person(s) on
such date of determination, but acquired less than one calendar quarter
preceding such date of determination (other than Real Property Assets Under
Development), 95% of the purchase price paid by such Person(s) for such assets;

        (vi)  the gross book value of Real Property Assets Under Development as
of such date of determination; and

        (vii) an amount equal to 400% of Management EBITDA for the four
consecutive fiscal quarter period preceding such date of determination.

3

--------------------------------------------------------------------------------

        D.    The defined term "Indebtedness" is deleted in its entirety and
replaced with the following:

        "Indebtedness" of any Person means without duplication, (a) all
indebtedness for borrowed money, (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services, (c) all direct
or contingent obligations with respect to surety bonds, letters of credit,
bankers' acceptances and similar instruments (in each case, to the extent
material or noncontingent), (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of Properties, (e) all indebtedness created
or arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to Properties acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
properties), (f) all Capital Lease Obligations, (g) all net obligations with
respect to Swap Agreements, (h) all obligations (other than, in the case of the
REIT, the obligation to acquire Partnership Units in exchange for shares of
common Stock of the REIT) to purchase, redeem, or acquire any Stock of such
Person or its Affiliates that, by its terms or by the terms of any security into
which it is convertible or exchangeable, (x) is, or upon the happening of any
event (other than a change of control event as may be set forth in certain
securities of the REIT and/or AIMCO which has not occurred prior to the date of
determination hereunder) or the passage of time would be, required to be
redeemed or repurchased by such Person or its Affiliates, including at the
option of the holder, in whole or in part, or (y) has, or upon the happening of
an event (other than the above change of control event as may be set forth in
certain securities of the REIT and/or AIMCO which has not occurred prior to the
date of determination hereunder) or passage of time would have, a redemption or
similar payment due, in each case of clauses (x) and (y) before the date which
is the one (1) year anniversary of the then effective Maturity Date (excluding,
however, any such preferred Stock which is convertible only into common Stock of
the REIT), (i) any direct or contingent obligations or liabilities under any
equity forward agreements or transactions or under any similar arrangements or
transactions, (j) all indebtedness referred to in clauses (a) through (i) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Properties
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (k) all Guaranty Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) above. "Indebtedness"
shall also include such Person's share of the Indebtedness of any partnership or
joint venture in which such Person, directly or indirectly, holds any interest,
and any direct or indirect Recourse or contingent obligations of such Person
with respect to Indebtedness of such partnership or joint venture in excess of
its proportionate share. Solely for purposes of Section 7.14 only,
"Indebtedness" shall exclude Intra-Company Debt, security deposits, accounts
payable and accrued liabilities, any prepaid rent (as such terms are defined
under GAAP) and that portion of the Contingent Acquisition Note, if any, which
is not required under GAAP to be shown as indebtedness of any Borrower or any of
their Subsidiaries at any time (including in the event of any acceleration
thereof). Notwithstanding the foregoing, "Indebtedness" shall only include the
net obligations of the REIT, AIMCO and NAPICO under the REAL Litigation
Settlement Agreement, which shall be calculated quarterly

4

--------------------------------------------------------------------------------

based on the sum of (x) the difference of (A) $25,000,000 less (B) an amount
equal to the product of (1) the then remaining number of shares of Cash Deposit
Stock held by the REIT or an Affiliate of the REIT in escrow times (2) the
average closing share price of such Cash Deposit Stock on the NYSE over the 21
trading day period immediately prior to each quarter-end and (y) the difference
of (A) (without duplication) the outstanding NAPICO Notes and the REAL
Litigation Guaranty less (B) an amount equal to the product of (1) the then
remaining number of shares of Mirror Notes Stock held by NAPICO or an Affiliate
of NAPICO as pledgee times (2) the average closing share price of such Mirror
Notes Stock on the NYSE over the 21 trading day period immediately prior to each
quarter-end. In all events, the net obligations of the REIT, AIMCO and NAPICO
under the REAL Litigation Settlement Agreement shall not be less than zero.

        E.    The defined term "Interest Expense" is deleted in its entirety and
replaced with the following:

        "Interest Expense" means, for any Person and for any period, without
double counting any item, the sum of (x) gross interest expense paid in,
incurred or accrued during such period by such Person (including all
commissions, discounts, fees and other charges in connection with standby
letters of credit and similar instruments), including any amounts as capitalized
interest, plus (y) dividends paid in, incurred or accrued during such period by
such Person with respect to Trust Based Convertible Preferred Securities, plus
(z) the portion of the upfront costs and expenses for Swap Agreements entered
into by such Person (to the extent not included in gross interest expense)
fairly allocated to such Swap Agreements as expenses for such period, as
determined for such Person in accordance with GAAP; provided that all interest
expense accrued by Borrowers and their respective Subsidiaries during such
period, even if not payable on or before the Maturity Date, shall be included
with "Interest Expense". Notwithstanding the foregoing, "Interest Expense" shall
not include (i) amortization of loan costs and interest accrued under any
Intra-Company Debt or (ii) interest expense charges (or benefits) from minority
interest marked-to-market adjustments arising under FAS 150 as interpreted under
GAAP.

        F.    The following defined terms shall be inserted in the correct
alphabetical location as follows:

        "Leverage Premium" means, upon the Borrowers' election of a Temporary
Leverage Increase for more than two consecutive quarters, an additional 25 basis
points per annum increase in the Applicable Margin. The Leverage Premium shall
be in effect from the date the Compliance Certificate in which the Borrowers
have elected a Temporary Leverage Increase for more than two consecutive
quarters is received by Administrative Agent to but excluding the date the next
Compliance Certificate in which the Borrowers do not elect a Temporary Leverage
Increase is received by Administrative Agent.

        "Mirror Notes" means the indemnity obligations of The Casden Company, a
California corporation ("The Casden Company"), to NAPICO, which may be evidenced
by certain non-recourse promissory notes issued by The Casden Company or one of
its Affiliates to

5

--------------------------------------------------------------------------------

NAPICO or one of its Affiliates, which will have the same interest rate and
maturity schedule as the NAPICO Notes.

        "REAL Litigation Settlement Agreement" means that certain Settlement
Agreement, dated as of August 12, 2003, by and among the REIT, AIMCO, National
Partnership Investment Corp., a California corporation ("NAPICO"), Cerberus
Partners, L.P., a Delaware limited partnership, XYZ Holdings, LLC, a Delaware
limited liability company, Alan I. Casden, an individual, The Casden Company, a
California corporation and Casden Investment Corp., a California corporation
with respect to the settlement of In re Real Estate Associates Limited
Partnership Litigation, CV 98-7035 DDP, United States District Court, Central
District of California (the "REAL Litigation").

        "REAL Litigation Settlement Obligations" means, collectively, (i) Loans
in the aggregate principal amount of $25,000,000 which were used by the REIT or
one of its Affiliates to make a cash deposit in escrow for the benefit of the
plaintiffs of the REAL Litigation (the "Cash Deposit"), and (ii) certain
promissory notes made by NAPICO in the aggregate amount of $35,000,000 in favor
of the plaintiffs of the REAL Litigation (the "NAPICO Notes") and that certain
Guaranty made by AIMCO in favor of the plaintiffs of the REAL Litigation with
respect to the payment and performance of the NAPICO Notes (the "REAL Litigation
Guaranty").

        "REAL Litigation Settlement Pledged Stock" means, collectively,
(i) 531,915 shares of common Stock of the REIT placed in escrow by The Casden
Company for release to the REIT in connection with the Cash Deposit (the "Cash
Deposit Stock"), as such number of shares may be reduced from time to time
pursuant to the REAL Litigation Settlement Agreement, and (ii) 744,681 shares of
common Stock of the REIT (plus up to 60,000 additional shares for accrued
interest) pledged by The Casden Company or one of its Affiliates to NAPICO to
secure the payment of the Mirror Notes (the "Mirror Notes Stock"), as such
number of shares may be reduced from time to time pursuant to the REAL
Litigation Settlement Agreement.

        "Temporary Leverage Increase" means, upon the Borrowers' election by
indicating their election in writing on the quarterly Compliance Certificate
delivered to Administrative Agent pursuant to Section 6.02(b), an increase in
the ratios set forth in either Section 7.14(e) or (f). A Temporary Leverage
Increase shall be in effect for the fiscal quarter elected by the Borrowers on
the Compliance Certificate.

1.2   Amendment to Section 1.03 Accounting Terms.

        A.    Subsection 1.03 shall be deleted in its entirety and replaced with
the following:

        (a)   All accounting terms not specifically or completely defined in
this Agreement shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations but excluding
financial statements) required to be submitted by this Agreement shall be
prepared in conformity with, GAAP as in effect on September 30, 2003, except as
otherwise specifically prescribed herein.

6

--------------------------------------------------------------------------------

        (b)   If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement, and either
Borrowers, Administrative Agent or Requisite Lenders shall so request,
Administrative Agent, Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Requisite Lenders,
Administrative Agent and Borrowers); provided, that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein.

1.3   Amendment to Section 2.05 Principal and Interest; Default Rate.

        A.    Subsection 2.05(c) shall be deleted in its entirety and replaced
with the following:

        (c)   Each Offshore Rate Loan shall bear interest for each day during
the Interest Period with respect thereto at a rate per annum equal to the
Offshore Rate determined for such day plus 285 basis points per annum.

        B.    Subsection 2.05(d) shall be deleted in its entirety and replaced
with the following:

        (d)   Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus 115 basis points per annum.

1.4   Amendment to Section 6.02 Certificates, Notices and Other Information.

        A.    Subsection 6.02(b) shall be amended by deleting clause (1) thereof
in its entirety and replacing it with the following:

        (1)   a duly completed Compliance Certificate signed by a Responsible
Officer of Borrowers, with such supporting information as may be requested by
Administrative Agent, including a statement as to whether any change in GAAP or
in the application thereof has occurred since September 30, 2003, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate and setting forth a
certified reconciliation between calculations of the financial ratios or
requirements made before and after giving effect to such change in GAAP.

1.5   Amendment to Section 7.05 Investments.

        A.    Subsection 7.05 shall be amended by deleting the word "and" at the
end of clause (m) thereof, deleting the period from the end of clause (n)
thereof and replacing it with "; and" and adding a new clause (o) which will
read as follows:

        (o)   Investments in the Mirror Notes and the REAL Litigation Settlement
Pledged Stock securing the Mirror Notes required pursuant to the REAL Litigation
Settlement Agreement.

7

--------------------------------------------------------------------------------

1.6   Amendment to Section 7.07 Restricted Payments.

        A.    Subsection 7.07 shall be deleted in its entirety and replaced with
the following:

        7.07    Restricted Payments.

        (a)   (i) Declare or make any Restricted Payment or any distribution of
any Properties (including cash, rights, obligations, partnership interests or
Partnership Units, on account of any partnership interests, Partnership Units or
Stock) to any Person (other than Borrowers or a Wholly-Owned Subsidiary), or
(ii) purchase, redeem or otherwise acquire for value any of its partnership
interests, Partnership Units or Stock, now or hereafter outstanding, from any
Person (other than Borrowers or a Wholly-Owned Subsidiary) (all of the foregoing
set forth in clauses (i) and (ii), collectively, being "distributions"), except
for the following: (A) the exchange of common Stock of the REIT for Partnership
Units; (B) if no Default or Event of Default exists under Section 8.01(a), (b)
or (c) as a result of a breach of Section 7.14, then the Borrowers and all such
Subsidiaries may make "distributions" during any four consecutive fiscal quarter
period in an amount in the aggregate which does not exceed the greater of
(1) 90% of Funds From Operations for each four consecutive fiscal quarter period
ending on the last day of each fiscal quarter, or (2) such amount as may be
necessary to maintain REIT Status ("distributions" under this clause (B) shall
not include any "distributions" under clauses (A) or (C)); (C) that if no
Default or Event of Default exists, the Borrowers and all such Subsidiaries may
undertake Permitted Preferred Stock Redemptions; provided, that, prior to making
any Permitted Preferred Stock Redemptions, Borrowers shall first certify in
writing to Administrative Agent (i) that the Net Issuance Proceeds or Net
Disposition Proceeds referred to in the definition of "Permitted Preferred Stock
Redemptions" have been, or will be, applied as and to the extent required under
Section 2.06 of the Revolver Credit Agreement, and (ii) that the use of funds to
make such Permitted Preferred Stock Redemptions shall not cause a Default or an
Event of Default under this Agreement; and (D) (1) the exercise by the Borrowers
of their right as a secured party to take possession of the Mirror Note Stock
after a default under the Mirror Note Stock pledge agreement and in accordance
with the REAL Litigation Settlement Agreement, and (2) the release to the
Borrowers of the Cash Deposit Stock currently held in escrow for the benefit of
the Borrowers in accordance with the REAL Litigation Settlement Agreement;
provided, however, that nothing in this Section 7.07 shall prohibit (A) any
Borrower or any Subsidiary of Borrower from making tenders for or otherwise
acquiring for value any partnership interest, Partnership Units or Stock, now or
hereafter outstanding, of any Borrower or any Subsidiary of any Borrower which
were not issued by such acquiring Borrower or Subsidiary or (B) any distribution
of Property by any Borrower Party, or any Affiliate thereof, in the Ordinary
Course of Business and pursuant to such Borrower Party's or Affiliate's
Organization Documents, including (x) any distribution of proceeds from
Dispositions permitted under Section 7.04, (y) any distribution of proceeds from
Dispositions in the Ordinary Course of Business and (z) any distribution by a
non-Wholly-Owned Subsidiary to any Borrower, any of Borrowers' Subsidiaries or
to any other Person holding an equity interest in such non-Wholly-Owned
Subsidiary.

8

--------------------------------------------------------------------------------

        (b)   (i) Permit any Subsidiary to make a demand under any Intra-Company
Debt which is payable upon demand at any time after the Revolving Commitment
Termination Date, or (ii) permit any payment with respect to Intra-Company Debt
while any Event of Default is continuing.

1.7   Amendment to Section 7.14 Financial Covenants

        A.    Subsection 7.14 shall be deleted in its entirety and replaced with
the following:

        7.14    Financial Covenants.

        (a)   Permit the Fixed Charge Coverage Ratio as of the end of any fiscal
quarter to be less than 1.40:1.00.

        (b)   Intentionally Omitted.

        (c)   Permit the Interest Coverage Ratio as of the end of any fiscal
quarter to be less than 2.00:1.00.

        (d)   Permit the Unsecured Debt Service Coverage Ratio as of the end of
any fiscal quarter to be less than 3.00:1.00.

        (e)   Permit the ratio of Total Combined Debt to Gross Asset Value to
exceed 0.55:1.00 at any time; provided, however, at any time during a Temporary
Leverage Increase, the ratio shall not exceed 0.575:1.00; and provided, further,
that for purposes of this Section 7.14(e), Gross Asset Value shall be reduced by
an amount equal to the excess, if any, of (x) the sum of the amounts, as on the
date of determination, from clauses (ii), (vi) and (vii) set forth in the
definition of "Gross Asset Value" over (y) 15% of the sum of the amounts, as on
such date of determination, from clauses (i), (iii), (iv) and (v) set forth in
the definition of "Gross Asset Value".

        (f)    Permit the ratio of Total Obligations to Gross Asset Value to
exceed 0.65:1.00 at any time; provided, however, at any time during a Temporary
Leverage Increase, the ratio shall not exceed 0.675:1.00; and provided, further,
that for purposes of this Section 7.14(f), Gross Asset Value shall be reduced by
an amount equal to the excess, if any, of (x) the sum of the amounts, as on the
date of determination, from clauses (ii), (vi) and (vii) set forth in the
definition of "Gross Asset Value" over (y) 15% of the sum of the amounts, as on
such date of determination, from clauses (i), (iii), (iv) and (v) set forth in
the definition of "Gross Asset Value".

        (g)   Permit the Encumbered Property Debt Coverage Ratio as of the end
of any fiscal quarter to be less than 1.50:1.00.

        (h)   Permit the Consolidated Net Worth of the REIT and its Subsidiaries
on a consolidated basis to be less at any time than the sum of
(x) $3,230,456,000

9

--------------------------------------------------------------------------------

plus (y) 85% of the Net Issuance Proceeds of all issuances of Stock or
Partnership Units from and after September 30, 2002.

        Notwithstanding anything to the contrary contained herein, the Borrowers
acknowledge and agree that in determining EBITDA and Net Operating Income for
the Borrowers and their Subsidiaries, any items of net income (or net loss) on
account of the operations of an Institutional Joint Venture shall not be
included in the determination of EBITDA and/or Net Operating Income unless the
Cash or Cash Equivalents related thereto have been distributed to Borrowers or
their Wholly-Owned Subsidiaries which are Guarantors or are otherwise available
to be so distributed without restriction, excluding ordinary course restrictions
which limit distributions to a quarterly or more frequent basis.

1.8   Amendment to Exhibit B—Form of Compliance Certificate.

        A.    Exhibit B—Form of Compliance Certificate shall be deleted in its
entirety and replaced with Exhibit B—Form of Compliance Certificate attached
hereto as Annex I.

Section 2. CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective as of the Amendment Effective
Date, at such time that all of the following conditions are satisfied:

        A.    Supermajority Lenders shall have executed this Amendment;

        B.    Guarantors and Pledgors shall have executed this Amendment with
respect to Section 5;

        C.    On or before the Amendment Effective Date, Borrowers shall have
paid to Administrative Agent an amendment fee in an aggregate amount equal to
the sum of 20 basis points times the Pro Rata Shares of Combined Commitments of
each Lender who is party to this Amendment. The amendment fee will be
distributed to each Lender who is a party to this Amendment in accordance with
the foregoing;

        D.    If required by Administrative Agent, Lenders and their respective
counsel shall have received originally executed copies of one or more favorable
written opinions of counsel for Borrowers, Guarantors and Pledgors in form and
substance satisfactory to Administrative Agent and its counsel, dated as of the
Amendment Effective Date, with respect to the validity, binding effect and
enforceability of this Amendment, and due authorization, execution and delivery
thereof, and as to such other matters as Administrative Agent acting on behalf
of Lenders may request;

        E.    Administrative Agent and its counsel shall have received executed
resolutions from Borrowers, Guarantors and Pledgors authorizing the entry into
and performance of this Amendment and the Credit Agreement as amended, all in
form and substance satisfactory to Administrative Agent and its counsel;

10

--------------------------------------------------------------------------------

        F.    Borrowers shall have paid the fees, costs and expenses of
Administrative Agent's counsel in connection with this Amendment;

        G.    Administrative Agent shall have received evidence satisfactory to
it and its counsel that the Casden Agent and the Casden Lenders (i) have
modified, or concurrently with the Amendment Effective Date will modify, the
Casden Loan and the Casden Credit Agreement in a manner satisfactory to
Administrative Agent and the Lenders and Administrative Agent shall have been
provided with true, correct and complete copies of the documents effecting such
modifications to the Casden Loan and Casden Credit Agreement and (ii) have
consented to or waived their right to consent to the Borrowers', Guarantors' and
Pledgors' execution and delivery of this Amendment; and

        H.    Administrative Agent shall have received evidence satisfactory to
it and its counsel that the Revolver Agent (as defined herein) and the Revolver
Lenders (i) have modified, or concurrently with the Amendment Effective Date
will modify, the Revolver Credit Agreement in a manner satisfactory to
Administrative Agent and the Lenders and Administrative Agent shall have been
provided with true, correct and complete copies of the documents effecting such
modifications to the Revolver Credit Agreement and (ii) have consented to or
waived their right to consent to the Borrowers', Guarantors' and Pledgors'
execution and delivery of this Amendment.

Section 3. BORROWERS' REPRESENTATIONS AND WARRANTIES

        In order to induce the Supermajority Lenders to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein,
Borrowers represent and warrant to each Lender that the following statements are
true, correct and complete:

        3.1   Corporate Power and Authority. Borrowers have all requisite power
and authority to enter into this Amendment and any other agreements, guaranties
or other operative documents to be delivered pursuant to this Amendment, to
carry out the transactions contemplated by, and perform their obligations under,
the Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Amendment
Effective Date;

        3.2   Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers and the other parties
delivering any of such documents, as the case may be. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers, Pledgors and
Guarantors have not been modified in any material respect since May 30, 2003;

        3.3   No Default. After giving effect to this Amendment, no Default or
Event of Default exists under the Credit Agreement as of the Amendment Effective
Date. Further, after giving effect to this Amendment, no Default or Event of
Default would result under the Amended Agreement from the consummation of this
Amendment;

11

--------------------------------------------------------------------------------

        3.4   No Conflict. The execution, delivery and performance by Borrowers,
Pledgors and Guarantors of this Amendment and the performance of the Amended
Agreement by Borrowers, Pledgors and Guarantors does not and will not
(i) violate any provision of any applicable material law or any governmental
rule or regulation applicable to Borrowers, Pledgors, Guarantors or any of their
Subsidiaries, the Organization Documents of Borrowers, Pledgors, Guarantors or
any of their Subsidiaries or any order, judgment or decree of any court or other
Governmental Authority binding on Borrowers, Pledgors, Guarantors or any of
their Subsidiaries, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of Borrowers, Pledgors, Guarantors or any of their Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Borrowers, Pledgors, Guarantors or any of their
Subsidiaries not otherwise permitted by the Amended Agreement, or (iv) require
any approval of members or stockholders or any approval or consent of any Person
under any Contractual Obligation of Borrowers, Pledgors, Guarantors or any of
their Subsidiaries, except for such approvals or consents which have been or
will be obtained on or before the Amendment Effective Date and such approvals or
consents disclosed in writing to Lenders in accordance with Section 5.03 of the
Credit Agreement;

        3.5   Governmental Consents. The execution and delivery by Borrowers,
Guarantors and Pledgors of this Amendment and the performance by Borrowers,
Guarantors and Pledgors under the Amended Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body;

        3.6   Binding Obligation. The Credit Agreement, as amended by this
Amendment, has been duly executed and delivered by Borrowers, Pledgors and
Guarantors and is enforceable against Borrowers, Pledgors and Guarantors in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability; and

        3.7   Incorporation of Representations and Warranties From Credit
Agreement. After giving effect to this Amendment, the representations and
warranties contained in Section 5 of the Credit Agreement are and will be true,
correct and complete in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

Section 4. MISCELLANEOUS

4.1   Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

        A.    On and after the Amendment Effective Date, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or words
of like import

12

--------------------------------------------------------------------------------

referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

        B.    Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        C.    The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

        4.2   Fees and Expenses. Borrowers acknowledge that all reasonable
costs, fees and expenses incurred by Administrative Agent and its counsel with
respect to this Amendment and the documents and transactions contemplated hereby
shall be for the account of Borrowers. On or before October    , 2003, the
Borrowers hereby agree to pay the reasonable fees, cost and expenses of
Administrative Agent's counsel in connection with this Amendment.

        4.3   Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        4.4   Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and each Lender, and receipt by Borrowers
and Administrative Agent of written, facsimile or telephonic notification of
such execution and authorization of delivery thereof.

        4.5   Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to the amendment to the Credit
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.

Section 5. ACKNOWLEDGEMENT AND CONSENT

        A.    Guarantors are party to that certain Amended and Restated Payment
Guaranty, dated as of May 30, 2003, to the extent amended hereby, pursuant to
which Guarantors have guarantied the Obligations. Pledgors are party to that
certain Borrowers Pledge Agreement, dated as of May 30, 2003, to the extent
amended hereby, pursuant to which Pledgors have pledged the Pledged Collateral
as security for the Secured Obligations (as defined in the Borrowers Pledge
Agreement).

13

--------------------------------------------------------------------------------

        B.    Each Guarantor and each Pledgor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each Guarantor hereby confirms that each Guaranty to which it is a
party or otherwise bound, and each Pledgor hereby confirms that the Pledge
Agreement to which it is a party or otherwise bound, will continue to guaranty
or secure, as the case may be, to the fullest extent possible the payment and
performance of all of the "Indebtedness" (as defined in the applicable Guaranty)
or the "Secured Obligations" (as defined in the Borrowers Pledge Agreement), as
the case may be, including without limitation the payment and performance of all
such "Indebtedness" or "Secured Obligations", as the case may be, with respect
to the Obligations of Borrowers now or hereafter existing under or in respect of
the Credit Agreement (as amended hereby) and the Notes defined therein.

        C.    Each Guarantor acknowledges and agrees that any Guaranty to which
it is a party or otherwise bound, and each Pledgor acknowledges and agrees that
the Pledge Agreement to which it is a party or otherwise bound, shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor and each Pledgor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Guaranty and/or the Pledge Agreement, as the case may be, to
which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Amendment Effective Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

        D.    Each Guarantor and each Pledgor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor, as the case may be, is not required by the terms
of the Credit Agreement or any other Loan Document to consent to the amendments
to the Credit Agreement effected pursuant to this Amendment and (ii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require the consent of such Guarantor or such Pledgor to any future
amendments to the Credit Agreement.

        E.    Each Lender hereby (i) acknowledges that it has received and
reviewed the terms and provisions of that certain Sixth Amendment to Interim
Credit Agreement, dated as of September 30, 2003 (the "Casden Amendment") among
the REIT, AIMCO, NHP Management (collectively, the "Casden Borrowers"), Lehman
Commercial Paper Inc., as administrative agent, syndication agent and a lender
("Lehman"), each lender from time to time party thereto, and Lehman
Brothers Inc., as sole lead arranger, and (ii) consents to the modifications and
amendments as set forth in the Casden Amendment to the Casden Credit Agreement
and the Casden Loan Documents.

        F.    Each Lender hereby (i) acknowledges that it has received and
reviewed the terms and provisions of that certain Third Amendment to Fifth
Amended and Restated Credit Agreement, dated as of September 30, 2003 (the
"Revolver Amendment") among the REIT,

14

--------------------------------------------------------------------------------

AIMCO, NHP Management and AIMCO/Bethesda (collectively, the "Revolver
Borrowers"), Bank of America, N.A., as administrative agent and letter of credit
issuing lender (in such capacity, the "Revolver Agent"), and each lender from
time to time party thereto, and (ii) consents to the modifications and
amendments as set forth in the Revolver Amendment to the Revolver Credit
Agreement and the Revolver Loan Documents.

[Signatures on Next Page]

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5

